DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 July 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 19 July 2021.  
Claims 1–5, 9–14, and 18–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2 and 11 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 11 contains language similar to claim 2 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 11 is also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a “content key” and a “seeded key.” Because these claim elements use different words, they would normally be interpreted as different elements, i.e., different keys.  However, dependent claim 2 suggests, despite the use of different words, that the aforementioned claim elements can be interpreted as the same elements, i.e., the same keys. Therefore, because the claim is amenable to two plausible claim constructions, the claim is indefinite.
Dependent claims 2–5 and 9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–14 and 18–19 contain language similar to claims 1–5 and 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–14 and 18–19 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Abburi (US 7,149,722 B1).
As per claim 1, Abburi discloses a method at a computing device (fig. 1) for document rights management, the method comprising: 
receiving, at the computing device, a document (6:15–16 “content owner provides the authoring tool 18 with the digital content 12,” e.g., 17:51 “text document”); 
encrypting the document using a content key (6:19–22 “authoring tool 18 then produces a digital content package 12p having the digital content 12 encrypted according to an encryption/decryption key”); 
creating a header, the header including a document identifier and an identifier for the computing device (8:20–22 “header filter 18d then adds the header information specified in the dictionary 28 to the encrypted digital content 12 in the memory 29c”; 7:18–31; 18:3–7; 14:6–10; 16:30–39); 
persisting permissions for the document at the computing device (fig. 1, 20 “License Data”; 6:48–51 “license data regarding the types of licenses 16 to be issued for the digital 
returning a stream comprising the encrypted document and the header (“package 12p”); 
receiving from a client device (fig. 4), at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key (“the license evaluator 36 then establishes a network connection to such license server 24 based on the web site or other site information, and then sends a request for a license 16 from such connected license server 24 (steps 701, 703). In particular, once the DRM system 32 has contacted the license server 24, such DRM system 32 transmits appropriate license request information 36 to such license server 24. In one embodiment of the present invention, such license 16 request information 36 may include: the public key of the black box 30 of the DRM system 32 (PU-BB)”), wherein the public key is created by the client device (15:26–27 “the black box 30 in the DRM system 32 has a unique public/private key pair (PU-BB, PR-BB)”)1; 
determining that the document includes persisted permissions (19:1–13); 
creating a use license matching the persisted permissions (20:4–59); 
encrypting a seeded key with the public key (20:48–50 “the decryption key (KD) for the digital content 12 encrypted with the black box 30 public key (PU-BB) as receive in the license request (i.e., (PU-BB (KD))”); 
encrypting the use license with the seeded key (20:43–47 “a Digital Rights License (DRL) 48 (i.e., the rights description or actual terms and conditions of the license 16 written in a 
returning the encrypted use license and the encrypted seeded key (21:5–8).
As per claim 2, Abburi discloses the method of claim 1, wherein the content key comprises the seeded key (as cited above), the seeded key being created from a symmetric key at the computing device (6:36–38).
As per claim 3, Abburi discloses the method of claim 1, wherein the persisting permissions step comprises receiving permissions at the computing device for the document and storing the permissions in a database associated with the computing device (6:36–54).
As per claim 4, Abburi discloses the method of claim 3, wherein the receiving permissions step includes receiving a message containing the document identifier and the permissions (6:36–54). 
As per claim 5, Abburi discloses the method of claim 4, wherein the permissions are customized based on a document type for the encrypted document (7:17–31; note: “wherein” clause is not a positively recited method step and does not appear to affect any positively recited steps).
As per claim 9, Abburi discloses the method of claim 1, wherein the receiving is from an Application Program Interface gateway (fig. 1; note: structure of gateway does not appear to affect how the receiving is performed).
Claims 10–14 and 18–19 contain language similar to claims discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–14 and 18–19 are also rejected under 35 U.S.C. § 102 as being anticipated by Abburi.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Abburi, in view of Collier (US 2003/0078795 A1) and Brown (US 9,240,884 B2).
This alternative rejection addresses, for compact prosecution purposes, the interpretation that the seeded key is different than the content key.
As per claims 1–5, 9–14, and 18–19, Abburi discloses as discussed above. Abburi does not expressly teach using a second key or different key (different from a content key) to encrypt the use license and that is encrypted by the public key received in the request. However, Abburi does teach that the content key is part of the license.
Collier teaches encrypting a seeded key (“license key”) with a public key and encrypting a content key (i.e., part of Abburi’s license) with the seeded key, where the seeded key is different than the content key used to encrypt content (Collier, abstract, claims 1, 5, and 6).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Abburi to include encrypting the license, at least in part (e.g., at least the content key), with a seeded key encrypted with the public key, as taught by Collier. One would have been motivated to do so to “achieve a second-level of security” (Collier, abstract).
Abburi does not expressly disclose that the public key is created by the client device.

Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Abburi to include the client creating its public key, as taught by Brown. One would have been motivated to do so to “allow[ ] others to verify that the first party actually generated the key rather than stole it” (Brown, id.).
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “wherein” clause does not affect “receiving … a request …,” but rather describes where the public key is created, and is therefore not given patentable weight.